IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VERNON ROBINSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4552

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 15, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Vernon Robinson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.